Title: To George Washington from the Pennsylvania Council of Safety, 17 December 1776
From: Pennsylvania Council of Safety
To: Washington, George



Sir,
In Council of Safety Philadelphia December 17. 1776

We lament the loss of General Lee both as it relates to the public and to a General whom we so highly esteem & respect—yet we hope it may be in the power of your Excellency to close the Campaigne with honour to yourself and to leave General Howe in a situation which may afford him little reason to boast—We assure you, sir, this Council will not suffer any thing to abate their exertions, but that they will use every hour, which the enemy shall delay their approach, in preparing for the defence of this City and state in the best manner possible and shall most cheerfully afford your Excellency every assistance in our Power.
By the enclosed Resolution you will see the sentiments of the Council respecting the Militia who refuse to do their duty on the present occasion.
A servant of Brigadier General Dickinson’s, last Friday afternoon, requested a pass to your Camp, he having as he said, a letter from Mr Dickinson to his Master—The Council thought it proper to examine the contents, a copy of which we have enclosed—The original appears to be in the hand writing of John Dickinson Esqr.—General Dickinson has requested that the letter may be sent to him, but we think it proper to retain the Original in our hands and have referred him to your Excellency for the Copy, if you shall think proper to deliver it to him. By order of Council I have the Honor to be with great respect Sr Your Obedient Servant

Tho. Wharton junr Prest

